FINANCIAL INVESTORS TRUST ALPS/STERLING ETF TACTICAL ROTATION FUND Supplement dated June 6, 2017 to the Summary Prospectus, Prospectus and Statement of Additional Information, each dated February 28, 2017, for the ALPS/Sterling ETF Tactical Rotation Fund, a series of Financial Investors Trust (the “Trust”) On June 6, 2017, the Board of Trustees (the “Board”) of the Trust, based upon the recommendation of ALPS Advisors, Inc. (the “Adviser”) and Sterling Global Strategies LLC (the “Sub-Adviser”), the investment adviser and sub-adviser, respectively, to the ALPS/Sterling ETF Tactical Rotation Fund (the “Fund”), a series of the Trust, has determined to close and liquidate the Fund. The Board concluded that it would be in the best interests of the Fund and its shareholders that the Fund be closed and liquidated as a series of the Trust, effective as of the close of business on June 26, 2017. The
